                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                       Western Division

                                        Docket No. 5:18-CR-519-lD

UNITED STATES OF AMERICA                                   )
                                                           )
                  v.                                       )                     ORDER
                                                           )
DOMINIQUE WILLIAMS                                         )
       Defendant                                           )

           This matter is before the court on the U.S. Probation Officer's motion to continue the sentencing in
·the above case, presently scheduled for June 17, 2019, in Raleigh. The case is hereby CONTINUED to
  :r... \1 2. or ci in Raleigh, North Carolina.


        This _ _r_o__ day of_~tJ~<j=-+---- 2019.




               Case 5:18-cr-00519-D Document 34 Filed 05/10/19 Page 1 of 1
